Citation Nr: 0734272	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  96-48 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
a back disorder and, if so, whether the reopened claim 
should be granted.

2.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
a psychiatric disorder and, if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant served on active duty from November 1971 to 
December 1975.

The complete and rather complex procedural background of this 
case is set forth in the Board of Veterans' Appeals (Board's) 
February 2006 decision/remand.  Here, the Board notes that, 
in a June 1977 rating decision, the RO denied the veteran's 
claims for service connection for back and psychiatric 
disorders.  A March 1983 rating decision declined to find 
that new and material evidence was received to reopen the 
veteran's claim for service connection for a back disorder.  
Although the appellant expressed timely disagreement with 
each rating decision and received statements of the case 
(SOCs), he did not perfect appeals of this issue.  Thus, the 
March 1983 rating decision represents the last final decision 
as to his claim for service connection for a back disorder.

In an August 1987 decision, the Board denied service 
connection for a psychiatric disability.  A September 1989 
rating decision declined to find that new and material 
evidence was received to reopen the veteran's claim for 
service connection for a psychiatric disorder.  Although 
appellant was timely notified of that determination, he did 
not express timely disagreement with that rating decision.  
The September 1989 rating decision represents the last final 
decision on said psychiatric disability service connection 
claim.

This matter initially came before the Board on appeal from 
subsequent rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that, in pertinent part, declined to find that new and 
material evidence was received to reopen the claims for 
service connection for back and psychiatric disorders.

In a March 1999 decision, the Board, in pertinent part, 
declined to find that new and material evidence was received 
to reopen the veteran's claims for service connection for 
back and psychiatric disorders.  Subsequently, the appellant 
appealed the Board's March 1999 decision to the United States 
Court of Appeals for Veterans Claims (hereinafter referred to 
as "the CAVC").  In an April 2001 Order, the CAVC vacated 
the Board's March 1999 decision and remanded the case to the 
Board for readjudication in light of the enactment of the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106- 475, 114 Stat. 2096 (Nov. 9, 2000).  A copy of the 
CAVC's Order in this matter has been placed in the claims 
files.

Thereafter, in a March 2002 decision, the Board, in pertinent 
part, again declined to find that new and material evidence 
was submitted to reopen the veteran's claims for service 
connection for back and psychiatric disorders.  The appellant 
appealed the Board's March 2002 decision to the CAVC.  In a 
September 2003 Order, the CAVC, citing to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), determined that the 
Board's March 2002 decision did not comply with the VCAA and 
its applicability with regards to the appellate issues, 
vacated the Board's March 2002 decision, and remanded the 
case to the Board for readjudication. A copy of the CAVC's 
Order in this matter has been placed in the claims files.

In June 2004, the Board remanded the appellant's case to the 
RO to comply with the CAVC's remand.  In a February 2006 
decision, the Board declined to find that new and material 
evidence was received to reopen the claims for service 
connection for a right inguinal hernia and a psychiatric 
disorder, reopened and granted the veteran's claim for 
service connection for epididymitis, and denied his claims 
for service connection for a chronic left foot disability and 
an effective date earlier than April 8, 1991, for the award 
of non-service-connected pension benefits.  At that time, the 
Board remanded the matter of whether new and material 
evidence was submitted to reopen the previously denied claim 
for service connection for a back disorder to the RO for 
further development.

The veteran appealed that portion of the Board's February 
2006 decision that declined to reopen his previously denied 
claim for service connection for a psychiatric disorder to 
the CAVC.  In that litigation, a Joint Motion for Remand was 
filed by the VA General Counsel and the appellant, averring 
that remand was required.  In an Order of June 2007, the CAVC 
remanded the matter, pursuant to the Joint Motion.  A copy of 
the CAVC's Order in this matter has been placed in the claims 
file.  In a separately docketed decision, the Board has 
vacated that portion of its February 2006 decision that was 
remanded by the CAVC to place the current matter on the 
proper legal basis.

The Board also points out that, in June 2007, it appears that 
the RO considered the claim for service connection for a back 
disorder as reopened (according to the supplemental statement 
of the case of that date).  However, before the Board may 
reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993). Consequently, the first issue that 
must be addressed by the Board is whether the previously 
denied claim ought to be reopened.  38 U.S.C.A. § 5108 (West 
2002).

Finally, in August 2007, the veteran's attorney submitted a 
July 2007 VA medical record from the veteran's treating 
physician that essentially reiterates the opinion she 
expressed in a November 2005 record that was previously 
considered by the RO.  As such, the absence of a waiver of an 
initial RO review of this new evidence is not harmful to the 
veteran's claim for service connection for a back disorder, 
and a remand for initial RO consideration of the July 2007 
record is not warranted.

The issue of entitlement to service connection for a 
psychiatric disorder on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	A June 1977 RO rating decision denied the veteran's 
claims for service connection for back and psychiatric 
disorders.  The veteran was notified in writing of the 
determination and did not appeal, and the decision 
became final.  

2.	A March 1983 rating decision declined to find that new 
and material evidence was received to reopen the 
previously denied claim for service connection for a 
back disorder.  The veteran expressed timely 
disagreement with that rating decision and a statement 
of the case was issued, but he did not perfect a timely 
appeal and that decision became final.

3.	Additional evidence submitted since the unappealed March 
1983 rating decision, that declined to find that new and 
material evidence was received to reopen the previously 
denied claim for service connection for a back disorder, 
when viewed in the context of all the evidence, bears 
directly and substantially upon the specific matter 
under consideration and is so significant that it must 
be considered in order to fairly decide the merits of 
the claim.

4.	In an August 1987 decision, the Board denied the 
appellant's claim for service connection for a 
psychiatric disorder; thereafter, in a September 1989 
rating decision, the RO declined to find that new and 
material evidence was submitted to reopen his claim for 
service connection for a psychiatric disability.  The 
appellant was notified of that determination and his 
appellate rights but did not express timely disagreement 
with the rating decision.

5.	Additional evidence submitted since the unappealed 
September 1989 rating decision, that declined to find 
that new and material evidence was submitted to reopen 
the claim for service connection for a psychiatric 
disability, when viewed in the context of all the 
evidence, bears directly and substantially upon the 
specific matter under consideration and is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

6.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed back disorder is related to the veteran's 
period of active military service.



CONCLUSIONS OF LAW

1.  Evidence received since the March 1983 rating decision 
that declined to find that new and material evidence was 
submitted to reopen the claim for service connection for a 
back disorder is new and material, and the claim for service 
connection for a back disorder is reopened.  38 U.S.C.A. §§ 
5100-5103A, 5107, 5108, 7104(b), 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156(a) (2001), effective prior to 
August 29, 2001; 38 C.F.R. §  3.102, 3.159 (2007).

2.  Evidence received since the September 1989 rating 
decision that declined to find that new and material evidence 
was submitted to reopen the claim for service connection for 
a psychiatric disorder is new and material, and the claim for 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5100-5103A, 5107, 5108, 7104(b), 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a) (2001), effective 
prior to August 29, 2001; 38 C.F.R. § 3.102, 3.159 (2007).

3.  A back disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.	Duty to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the CAVC held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
CAVC acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the CAVC's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the CAVC in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In March and 
June 2006 letters, the RO provided the veteran with notice 
consistent with the Court's holding in Dingess.  Further, as 
the appellant's claim for service connection for a back 
disorder is being denied, as set forth below, there can be no 
possibility of prejudice to him.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In an August 2004 letter, the RO informed the appellant of 
its duty to assist him in substantiating him claims under the 
VCAA and the effect of this duty upon him claims.  We 
therefore conclude that appropriate notice has been given in 
this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

Clearly, substantial compliance with the VCAA has been 
achieved in the present case.  There can be no question as to 
the veteran's awareness of the provisions of the legislation, 
since the Motion for Remand was filed with the CAVC after the 
bill became law, and the basis for the remand was compliance 
with the duty to assist and notice provisions of the new law.  
In addition, the CAVC provided the veteran's attorney with a 
copy of the Orders remanding his case.  The Board afforded 
the veteran through his attorney with ample time in which to 
proffer evidence and/or argument after the case was returned 
from the CAVC.  In June 2001, December 2003, and July 2007 
letters to the veteran's attorney, the Board solicited any 
additional argument or evidence that the appellant wished to 
submit.  In November 2005 and August 2007, the veteran's 
attorney submitted letters with additional medical evidence 
in support of the veteran's claims.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Regulations implementing the VCAA also include a new 
definition of new and material evidence.  The new definition 
applies only to claims to reopen filed on or after August 29, 
2001 and, as the instant petition to reopen was filed in 
November 1996, it does not apply here.

Further, as the claims are, in fact, being reopened and 
considered on the merits, any potential violation of the 
CAVC's recent holding in Kent v. Nicholson, 20 Vet. App. 1 
(2006) (VCAA notice requirements with respect to reopening 
claims), is rendered moot.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims files, and that neither he nor his 
attorney has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	New and Material Evidence

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996). In the present case, this 
means that the Board must look at all the evidence submitted 
since the March 1983 and September 1989 decisions that were 
the last final adjudications that disallowed the appellant's 
claims for service connection for back and psychiatric 
disorders, respectively.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, the Hodge decision stressed that under 
the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 1363.


A.	Back Disorder

1. New and Material Evidence

The March 1983 rating decision, that declined to find that 
new and material evidence was received to reopen the claim 
for service connection for a back disorder is final, since 
the appellant was notified and did not perfect an appeal as 
to this issue.  Parenthetically, no appropriate collateral 
attack with respect to said rating decision has been made.  
Thus, the final March 1983 rating decision may not be 
reopened, in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).

The evidence previously considered in the final March 1983 
rating decision, which denied service connection for a back 
disability, includes the appellant's service medical records.  
The service medical records reveal that, in December 1971, 
the veteran had low back pain for one day.  It was noted that 
he was lifting a heavy trashcan the previous day.  In August 
1972, he complained of occasional, vague low back pain.  X-
rays of the lumbosacral spine taken at the time showed no 
significant abnormalities.  In February 1974, his complaints 
included malaise and chest, suprapubic, and sacral pain; 
however, there were no pertinent findings or diagnoses. The 
remainder of the veteran's service medical records, including 
an October 1975 service separation examination, does not 
include any complaints, findings, or diagnoses pertaining to 
a chronic back disability.  In fact, the service separation 
examination report reveals that clinical evaluation of the 
veteran's spine was described as normal and, in an attendant 
medical questionnaire, the appellant specifically denied any 
recurrent back pain.

In the appellant's initial claim for VA disability benefits 
filed in January 1977, he alleged back trouble in 1972-73, 
but did not indicate any post-service back treatment.

VA and private clinical records reveal that, in January 1977, 
more than one year after service, the appellant's complaints 
included back pain and depression.  He was initially seen by 
VA on January 13, 1977.  X-rays revealed a normal lumbosacral 
spine.  (The radiology report indicates an x-ray request was 
initiated on 1/13/76 and the x-ray was completed on 1/18/77.)  
VA clinical records indicate that, when seen in January 1977, 
the veteran complained of back pain from prolonged standing 
in a mailroom at work.  Low back strain was assessed.  In 
April and May 1977, the veteran's clinical complaints 
included back pain.  He stated that he had low back pain for 
two years.  There was no history of specific injury.  A VA 
report of an x-ray of the lumbosacral spine revealed no 
abnormality in May 1977.  Low back strain/syndrome was 
assessed.  

In January 1982, VA hospitalized the veteran with complaints 
of sudden radiating back pain.  An x-ray of the lumbosacral 
spine was negative.  Lumbosacral sprain was diagnosed.

After the appellant expressed disagreement with the March 
1983 rating decision, that declined to reopen his claim for 
service connection for a back disorder, the RO issued a SOC 
that informed him that the in-service treatment for back pain 
was acute and transitory since there was no evidence of any 
residuals on service discharge examination.

The evidence received subsequent to the March 1983 rating 
decision is new and material.  The clinical evidence includes 
numerous private and VA medical statements or records that 
are irrelevant to the veteran's claim, since they are dated 
many years after service and do not in any way relate any 
back disability to service. VA clinical records reveal that, 
in November 1982, several years after service, the veteran 
provided a history of a July 1982 back injury that occurred 
while he was playing basketball.  May 1991 and October 1993 
VA general medical examination reports did not reveal 
findings or diagnoses pertaining to a chronic back 
disability.  

VA clinical records reveal that, in April 1996, the veteran 
complained of radiating back pain.  In May 1996, 
approximately two decades after service, a private magnetic 
resonance image (MRI) report of the veteran's lumbar spine 
revealed findings of disc degeneration, degenerative facet 
joint changes, and bulging discs.

During a September 1997 RO hearing, the appellant testified 
that, in 1976, he signed up for VA outpatient treatment for 
his back, but the clinic was too crowded, he was not seen, 
and he left.  He said he was hospitalized in 1977 for back 
and psychiatric disorders.  He indicated that, in service, he 
was told to lift a heavy trash can and felt a severe snap in 
his back with excruciating pain that was diagnosed as a 
sprain and treated with pain medication.  See transcript at 
page 7.   

However, other objective medical evidence added to the record 
includes a VA clinical record dated in November 2005.  This 
record reflects that a VA physician said that the appellant 
brought records from military service that showed he had low 
back pain in service and that it was "[l]ikely as not" his 
epididymitis was related to service with positive straight 
leg raise documented on exam 1/13/76.

Also added to the record is a July 2006 VA examination 
report.  X-rays taken at the time showed degenerative disc 
and facet disease, with no acute fracture or subluxation.  In 
a September 2006 Addendum, a VA physician opined that the 
veteran's current low back condition was not caused by or 
related to his military experience.  The VA physician said 
that the veteran's lumbar spine degenerative changes were 
consistent with age and there was no evidence that a single 
instance of low back strain caused the current radiographic 
changes.

In a May 2007 response to the RO's request for copies of the 
records shown to the veteran's VA treating physician in 
November 2005, the veteran's attorney submitted copies of 
service medical records, dated from March 1974 to October 
1975 (including the August 1972 x-ray report) and the January 
13, 1977 VA clinical record and x-ray report (noting a 
request on 1/13/76 and completion on 1/18/77).

In August 2007, the veteran's attorney submitted a July 2007 
clinical record prepared by the VA physician who rendered the 
November 2005 clinical opinion.  She noted her review of the 
veteran's records and her November 2005 record, and said his 
service records showed the veteran was seen for epididymitis 
on November 1, 1975 and had an x-ray request for the L-S 
spine due to positive straight leg raise dated January 13, 
1977.  The doctor said that the clinical note and physical 
exam indicated he was seen for back pain and positive 
straight leg was noted, and he was also hospitalized from 
January to February 1982 for back pain.  According to this VA 
physician, based on the above and current conditions, the 
veteran's back pain was likely as not service connected.

This additional medical evidence is new, and does bear 
directly on the question of whether the appellant has a back 
disorder related to active military service.  In the Board's 
opinion, this evidence provides a more complete picture of 
the veteran's disability and its origin, and thus does bear 
directly and substantially upon the specific matter under 
consideration, and is so significant as to warrant 
reconsideration of the merits of the claims on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the appellant's claim of entitlement to service 
connection for a back disorder.

However, the adjudication of the appellant's claim does not 
end with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the appellant's claim for service connection for a back 
disorder on a de novo basis.  As the RO has done so, the 
Board may proceed without prejudice to the appellant.

2	Service Connection

The veteran seeks service connection for a back disorder, 
variously diagnosed as degenerative disc and facet disease.

Pursuant to 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, 
a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  Service connection for 
arthritis may be presumed when, given qualifying service, the 
disorder is present to a compensable degree within 1 year 
following that service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran has contended that service connection should be 
granted for a back disorder.  Although the evidence shows 
that the veteran currently has degenerative disc and facet 
disease, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his musculoskeletal system was normal on separation from 
service and the first post service evidence of record of 
degenerative disc disease is from 1996, more than twenty 
years after the veteran's separation from service.  

In support of his claim, the veteran would point to the 
November 2005 record from his VA physician indicating her 
review of his records from military service that showed he 
had low back pain in service, "w/positive straight leg raise 
documented on exam 1/13/76".  The physician said it was 
"likely as not" that the veteran's back pain was service-
connected.  

As set forth above, the Board has accepted the VA physician's 
2005 statement, but only for the limited purpose of reopening 
the veteran's claim.  

A July 2006 VA examination report with x-ray findings 
diagnosed degenerative disc and facet disease.  In September 
2007 Addendum, a VA examiner opined that the veteran's 
current low back condition was not caused by or related to 
his military experience.  This VA doctor concluded that the 
veteran's lumbar spine degenerative changes were consistent 
with his age and there was no evidence that a single instance 
of low back stain caused the current radiographic changes.

The veteran further points to a July 2007 VA Administrative 
Note prepared by his VA treating physician, in which she said 
reiterated that the veteran's military records show he was 
seen for epididymitis on November 6, 1975.  It was further 
noted that the veteran had an x-ray request for L-Spine for a 
positive straight leg raise dated January 13, 1977.  She said 
that the clinical note and physical exam indicate the veteran 
was seen for back pain and positive straight leg.  This 
physician also said that the veteran also had hospital 
admission from January to February 1982 for back pain.  She 
then stated that, based upon the above and current 
conditions, the veteran's back pain was "likely as not" 
service-connected.

However, the record reflects, that in reaching her 
conclusion, the veteran's treating VA physician relied on 
service medical records reflecting complaints of pain but no 
clinical or x-ray findings regarding the lumbar spine, and VA 
clinical records dated in January 1977, more than one year 
after he was discharged from service.  Here, the entire 
record of objective and probative medical evidence weighs 
against the VA physician's opinion.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion. See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Here, there is no record of an in-service incident or injury, 
the August 1972 x-ray of the veteran's lumbar spine was 
negative, and the October 1975 separation examination report 
reflects no back abnormality.  There is no post-service 
medical evidence of a back complaint until January 1977, more 
than one year after discharge, when the veteran complained of 
pain associated with standing on his feet in a mailroom, and 
not with an incident during active service.  X-ray findings 
at that time were normal and lumbar strain was diagnosed.  
Furthermore, x-rays of the veteran's lumbar spine taken in 
May 1977 were also reported as normal.  While, in January 
1982, VA hospitalized the veteran for complaints of radiating 
back pain, x-ray findings of the lumbar spine were again 
normal and the diagnosis was lumbosacral sprain.  In fact it 
was not until 1996 that degenerative disc disease was 
diagnosed.  Here there is simply no record of any continuous 
clinical findings from service separation in 1975 until 1996, 
nearly two decades later.  Although the veteran's treating VA 
physician is competent to relate current medical diagnoses to 
service, the examiner is not competent to determine if the 
underlying disease or injury factually occurred during 
service.  The Board finds there is a lack of evidence in that 
regard.

There is no in-service evidence of a back injury or disease.  
There is no record of any continuous clinical findings from 
separation from service onward.  Results of x-rays of the 
veteran's lumbar spine taken in January and May 1977 and 
January 1982 were essentially normal.  The 1991 and 1993 VA 
examination reports are not referable to a diagnosed back 
disorder.  It was not until 1996 that degenerative disc and 
facet disease was found on the MRI.  The veteran's current 
statements contradict the record.  As such, they are not 
reliable and not probative.  The positive nexus opinion is 
not probative because it was based on an inaccurate history

The VA physician's reliance on records dated after the 
veteran was discharged cannot be the basis on which the Board 
relies to grant the veteran's claim for service connection 
for a back disorder.  Particularly, as here, where there is 
simply no medical evidence of arthritis manifested within one 
year of his discharge from service.  This is particularly 
evident in the January and May 1977 and January 1982 VA x-ray 
findings of the lumbar spine that found no abnormalities.  
Moreover, the veteran's VA physician did not specifically 
review all the veteran's medical records and past medical 
history and her opinion is without the specific correlation 
of the veteran's reported symptoms with his claimed in-
service back disability.  A bare conclusion, even one reached 
by a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

Nor did the VA doctor, in her November 2005 or July 2007 
notes, provide clinical evidence to support her belief and 
her opinion, although doubtless sincerely rendered, is for 
that reason not accorded great weight by the Board.  See 
Bloom v. West, Black v. Brown, supra.

Thus, the opinion of the VA internist in November 2005 and 
July 2007 cannot be the basis for a grant of service 
connection.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a back disorder, variously diagnosed 
as degenerative disc and facet disease.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed back disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed back disorder.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for a back disorder.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
back disorder is not warranted.


B.	Psychiatric Disorder

The September 1989 rating decision, that declined to find 
that new and material evidence was received to reopen the 
claim for service connection for a psychiatric disorder is 
final, since appellant was notified and did not perfect an 
appeal as to this issue.  Again, it is noted that no 
appropriate collateral attack with respect to said rating 
decisions has been made.  Thus, the final September 1989 
rating decision may not be reopened, in the absence of new 
and material evidence

In its August 1987 decision, the Board denied the veteran's 
claim for service connection for a psychiatric disorder.  
That decision was final.  Thereafter, in an unappealed 
September 1989 rating decision, the RO declined to find that 
new and material evidence was submitted to reopen the 
previously denied claim.  

The evidence previously considered in the final September 
1989 rating decision, that declined to find that new and 
material evidence was submitted to reopening the claim for 
service connection for a psychiatric disorder, included the 
appellant's service medical records.  The service medical 
records reveal that in August 1972, it was noted that the 
appellant appeared depressed secondary to impotence of a 
month's duration, but he appeared much relieved when the 
impotence resolved in September 1972.  In late 1973, it was 
noted that he complained of sexual problems and insomnia.  In 
January 1975, he complained of chest pain and requested a 
Mental Hygiene consultation.  Service personnel records 
reveal that the appellant was apparently drunk and involved 
in altercations in September 1975.  September and October 
1975 service medical records reveal that he was brought in 
hand cuffed and intoxicated.  Probable alcohol intoxication 
was assessed.  He subsequently sought self-referral to a 
clinic in order to avoid a "mandatory referral" and in order 
to obtain a service discharge.  The appellant admitted to 
heavy drinking and said that he was in the process of being 
divorced.  The impression was early stages of alcoholism with 
the onset of physical dependence.

The October 1975 service separation examination report did 
not include any complaints, findings, or diagnoses pertaining 
to a psychiatric disability.  In fact, the service separation 
examination report reveals that a psychiatric evaluation was 
described as normal and, in the attendant medical 
questionnaire, the appellant specifically denied any sleep 
trouble, depression, or excessive worry/nervous trouble.

The veteran initially filed a formal claim for VA disability 
benefits for a "nervous" condition in January 1977.  Private 
medical records reveal that in January 1977, more than one 
year after his discharge from military service, the appellant 
was hospitalized for depression.  He stated that he had felt 
sick since service discharge. The admitting impression was 
schizophrenic reaction, chronic undifferentiated type. 
However, at hospital discharge, it was noted that his claimed 
hallucinations did not appear to fit any schizophrenic or 
psychotic process.  The final diagnosis was depressive 
reaction, personality disorder, and passive-aggressive 
personality.  Later that month, after VA psychological 
testing was conducted, a passive-aggressive personality 
disorder was diagnosed.

On September 1979 VA hospitalization, the diagnosis was 
neuropsychiatric condition manifested by antisocial 
personality.  A January 1982 VA clinical record includes 
diagnoses of antisocial personality with somatic complaints 
and alcohol and drug abuse.  A November 1982 private clinical 
record notes that it was suspected the appellant was reacting 
to street drugs.  On November 1982 VA psychological 
evaluation, the assessment was endogenous depression with a 
need to rule out schizo- affective disorder.  After another 
VA psychological evaluation, the impression was schizophrenic 
disorder, undifferentiated, in a person with asocial 
characteristics.  On January 1983 VA hospitalization, the 
initial assessment was depression with suicidal ideation 
(possibility of secondary gain), with a need to rule out 
psychosis.  The discharge diagnosis was dependent and 
antisocial personality disorder.  Parenthetically, the law is 
clear that personality disorders are not considered to be 
diseases or injuries within the meaning of veteran's benefits 
legislation, and, therefore, are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2007).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 
110 F.3d 56 (Fed. Cir. 1997), specifically holding that "38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid exercise of the authority granted to the Secretary of 
Veterans Affairs."  See also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).

An October 1985 private medical statement indicates that the 
appellant's diagnoses were chronic undifferentiated 
schizophrenia with depressive features and passive-aggressive 
personality disorder.

During a July 1986 personal hearing at the RO, the appellant 
testified that during service, he sought treatment a couple 
of times at a mental health clinic because he was unable to 
eat or sleep due to a nervous condition.  His father-in-law 
testified that the appellant's behavior changed after his 
daughter told appellant she wanted a divorce.  See hearing 
transcript at pages 3 and11.

The August 1987 Board decision denied service connection for 
a psychiatric disability.  The Board concluded that an 
acquired psychiatric disorder was not present in service or 
proximate thereto, and that schizophrenia and depression were 
initially diagnosed several years after service.

During an August 1989 VA psychiatric examination, paranoid 
schizophrenia and alcohol dependence were diagnosed.

The evidence received subsequent to the September 1989 rating 
decision, that declined to find that new and material 
evidence was submitted to reopen the claim for service 
connection for a psychiatric disorder, is new and material.  
The clinical evidence, dated through 2004, includes numerous 
private and VA medical statements or records that are 
irrelevant, since they are dated many years after service and 
do not in any way indicate that the appellant's current 
acquired psychiatric disability is related to service.  The 
additional evidence includes private clinical records dated 
in the 1980s and 1990s that indicate the appellant had a 
history of incarceration for cocaine possession.  Alcoholism 
and schizophrenia were diagnosed.  These records are not new 
and material.  

Records obtained from the Social Security Administration 
(SSA) based indicate that, in 1984, the veteran was 
considered disabled as of 1981 due to a personality disorder 
and schizophrenia and, as of 1992, due to schizophrenia.  A 
VA psychiatric examination report dated in May 1991 includes 
diagnoses of schizo-affective disorder and history of alcohol 
dependence.  An October 1994 private discharge summary 
indicates treatment for an acute exacerbation of paranoid 
schizophrenia.

VA and non-VA medical records, dated from 1995 to 2005, 
reflect the veteran's treatment for 
depression/schizophrenia/paranoia.

During his September 1997 personal hearing at the RO, the 
appellant testified, in part, as to divorce-related alcohol 
problems that he had during service.  See hearing transcript 
at pages 11-13.

However, the veteran has also submitted a December 14, 2005 
VA progress note prepared by a licensed clinical social 
worker indicating that the veteran's chart was reviewed.  The 
social worker said that the veteran had a history of 
schizophrenia and an adjustment disorder and was recently 
treated in October 2005 by VA psychiatrists for depression 
with suicidal thoughts.  It was noted that the veteran 
reported that he was in service in the early to mid 1970s and 
saw a psychiatrist in service for family problems that 
revolved around the use of alcohol.  He also had some 
discipline problems.  The VA social worker said that the 
veteran was discharged from service, continued to have mental 
and psychological problems and was diagnosed with 
schizophrenia in 1976, one year after being discharged from 
service.  The social worker opined that it was "more likely 
than not that [the veteran's] schizophrenic condition started 
while in the military and he was never [diagnosed] for this 
condition."  The veteran's current clinical diagnoses 
included paranoid type schizophrenia, a depressive disorder, 
not otherwise specified, and alcohol abuse in remission.  

The evidence received since the September 1989 RO decision 
consists of medical records and reports, dated from 1977 to 
2007.  The December 2005 record from the VA social worker 
reflects his opinion that the veteran's psychiatric disorder 
was incurred in service.  That evidence is new, and does bear 
directly on the question of whether the appellant is entitled 
to service connection for a psychiatric disorder.  In the 
Board's opinion, this evidence provides a more complete 
picture of the veteran's disability and its origin, and thus 
does bear directly and substantially upon the specific matter 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  Thus, 
this evidence is new and material, and we may reopen the 
appellant's claim of entitlement to service connection for a 
psychiatric disorder.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  Here, as noted below in the Remand, 
the Board is requesting that the RO undertake a de novo 
review of the veteran's claim of service connection for a 
psychiatric disorder, and will issue a final decision once 
that development is complete, if the case is ultimately 
returned to the Board.

ORDER

New and material evidence having been received, the 
appellant's application to reopen the claim of entitlement to 
service connection for a back disorder is reopened, and the 
appeal is granted to that limited extent.

Service connection for a back disorder is denied.

New and material evidence having been received, the 
appellant's application to reopen the claim of entitlement to 
service connection for a psychiatric disorder is reopened, 
and the appeal is granted to that limited extent.


REMAND

The veteran seeks service connection for a psychiatric 
disorder.  Given the Board's action herein, that has reopened 
the previously denied claim, due process requires that the 
RO/AMC be afforded the opportunity to undertake a de novo 
review of the veteran's claim for service connection for a 
psychiatric disorder, prior to appellate consideration of 
this matter.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should review the claims 
files and undertake any further 
development so indicated by the record, 
including VA psychiatric examination, 
if deemed warranted, regarding the 
veteran's claim for service connection 
for a psychiatric disorder.  Similarly, 
additional pertinent records should be 
obtained, if the appellant or his 
representative indicates that there are 
additional records that could be 
obtained.

2.	Then, the RO/AMC should readjudicate 
the appellant's claim for entitlement 
to service connection for a psychiatric 
disorder, on a de novo basis.  If the 
benefits sought on appeal remain 
denied, the appellant and his attorney 
should be provided with a supplementary 
staement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the September 
2005 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


